Title: To Alexander Hamilton from James McHenry, 29 April 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department April 29th. 1800
          
          The friends of Pierson Green a private in Captain Henrys Company in the Second regiment of Artillerists and Engineers having applied to me for his discharge on account of his being disqualified for active service I directed him to be examined by Doctor Gillasspy formerly Surgeon of the 3d Regiment of Infantry who has given the following Certificate:
          “Philada. April 24. 1800
          I certify on examination that Pierson Green a private in Captain Henrys Company in the Second regiment of Artillerists and Engineers from the loss of the forefinger of the right hand and first joint of the forefinger of the left hand, the right arm and metatarsal bones of the right foot being injured by fracture he is rendered unfit for active service.”
          Geo: Gillaspy.
          In consequence of this Certificate a discharge was granted on the 28 instant to the said Pierson Green—You will be pleased to cause this information to be communicated to Captain Henry—
          I have no objections to Lieut Voorhees being appointed Adjutant to the 11. Regiment as recommended in your letter of the 28 instant
          I am with great respect Your obed servant
          
            James McHenry
          
          Major Genl. Hamilton
        